PER CURIAM.
The papers show that the business of the relator carried on in this state during the years 1889, 1890, 1891, and 1892 was not wholly that of manufacturing. It clearly appears that besides its manufacturing business it was engaged in selling in New York City goods manufactured by it out of the state, and articles not of its own manufacture. Hence, as we have already held in another case, the relator was liable to the tax, under the provisions of chapter 542 of the Laws of 1880, as amended by the Laws of 1881, 1885, and 1889.
The only question, then, to be considered in this case is whether the tax imposed by the comptroller was excessive. The burden was on the relator to show the error of the comptroller, if any, in imposing the tax of which it complains. People v. Wemple, 129 N. Y. 558, 565, 566, 29 N. E. 812; People v. Commissioners, 99 N. Y. 154, 1 N. E. 401; Laws 1889, c. 463. We have examined the affidavits, papers, and evidence submitted to the comptroller on the motion for a revision, and, without attempting to discuss the question of fact involved, are unable to hold that the evidence so submitted made it apparent that the determination of the comptroller as to the amount of capital stock of the relator employed in this state during the years above mentioned was erroneous. The determination of the comptroller affirmed, and the writ of certiorari quashed, with costs.